Citation Nr: 0718796	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-19 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

In April 1969 and in July 2001, the veteran filed a claim for 
service connection for dental trauma.  This claim has not 
been adjudicated by the RO, and is referred to the RO for 
appropriate action.


FINDING OF FACT

Since the initial grant of service connection, the veteran's 
post-traumatic stress disorder (PTSD) has manifested by 
restricted affect, depressed mood, intrusive thoughts and 
recollection of combat, mildly disfluent speech with a very 
mild speech impediment, problems with concentration and 
memory, sleep disturbance, and hypervigilance.  The evidence 
also showed that the veteran was fully oriented, with a goal-
directed thought process, intact abstracting ability, no 
evidence of delusions, denial of hallucinations, and no gross 
cognitive impairments.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in February 2004 advised the veteran of the 
foregoing elements of the notice requirements.  Although 
notice was not provided to the veteran prior to the initial 
adjudication of this claim informing him that a disability 
rating and an effective date would be assigned should the 
claim of service connection be granted, the Board finds that 
the veteran has not been prejudiced.  "In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, VA treatment records, and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In addition, the veteran has been provided with two VA 
psychiatric examinations during the course of this appeal.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 473.

The veteran's claim for service connection for PTSD was 
received in February 2004.  In a rating decision dated in May 
2004, the RO granted service connection for PTSD and a 30 
percent evaluation was assigned, effective the date of 
receipt of the veteran's claim.  See 38 C.F.R. § 3.400 
(2006).  The veteran subsequently filed a timely appeal of 
this decision seeking a higher initial disability rating for 
his service-connected PTSD.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Id.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time.  Id.

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 30 percent 
when it is productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  A 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 51-60 indicates moderate symptoms 
(e.g., flat affect, circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational or 
school functioning (e.g., having few friends or having 
conflicts with peers or co-workers).  A GAF score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  DSM-IV at 46-47.

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126 (2006); VAOPGCPREC 10-95.

Based on the analysis of the evidence as outlined below, the 
Board finds that the evidence supports an increased initial 
disability rating of 50 percent, and no more, for the 
veteran's service-connected PTSD.

In February 2004, the veteran was seen at the VA Mental 
Health Clinic for an initial evaluation.  He stated that he 
thought about Vietnam all of the time and had distressing 
memories and thoughts.  He reported sleep disturbance, 
irritability, and decreased energy and motivation.  He was 
frustrated because he could no longer control what was 
happening to him and could no longer do what he wanted.  He 
stated that he remains on guard at all times with frequent 
checks of his surroundings and limits outside activities.  
The report concluded with a diagnosis of PTSD with 
depression, and a global assessment functioning (GAF) score 
of 55 was assigned.

In April 2004, the veteran participated in a VA PTSD 
examination.  The veteran reported that he had frequent vivid 
recollections of the war and nightmares about every six 
months.  He also reported symptoms of social isolation, 
difficulty sleeping and exaggerated startle response.  He 
denied having intrusive thoughts about the war, flashbacks, 
panic attacks, and survival guilt, and described himself as 
"very controlled."  Upon mental status examination, the VA 
examiner noted that changes in functioning from pre to post 
service were in the areas of fatigue, agitation, and 
decreased sleep.  The examiner further noted that no changes 
in psychosocial functional status and quality of life 
following trauma exposure were reported.  The report 
concluded with a diagnosis of chronic PTSD, and a GAF score 
of 55 was assigned.

In December 2004, the veteran was seen again at the VA Mental 
Health Clinic.  He reported difficulty sleeping and 
restlessness.  The veteran reported feeling irritable and 
often bored, that his concentration was "so-so," and that 
his current state of depression was a 6 on a scale of 1-10 
with 10 being the most depressed.  The veteran also stated 
that, as he talks about Vietnam and his feelings about what 
happened there, he feels less in control.  The VA examiner 
noted that the veteran was very guarded in his office and 
uncomfortable discussing his feelings.  On mental status 
examination, the examiner noted that the veteran was alert 
and oriented, and that his affect was congruent.  The 
veteran's speech was articulate, coherent, and spontaneous.  
His thought content and memory were intact, and no delusions, 
hallucinations, or paranoia were endorsed.  The veteran 
reported racing thoughts and ruminations.  The examiner 
diagnosed PTSD with depression, and noted that the veteran's 
PTSD symptoms were moderate.  A GAF score of 50 was assigned.

In May 2005, the veteran participated in a second VA PTSD 
examination.  He complained of difficulty sleeping, worrying, 
lack of energy, feeling depressed and helpless, lack of 
interest or motivation in usual activities, poor 
concentration and memory, nervousness, anxiety, stress, 
relationship problems, sexual problems, headaches, dizzy 
spells, nightmares, and financial problems.  The veteran 
reported that he generally keeps to himself with little 
social contact, but occasionally stops by a gun shop to visit 
and play cards with a friend, and also visits his mother in a 
nursing home.  The veteran also reported being close to his 
children, but being emotionally isolated from others.  
Although not currently working, the veteran stated that when 
he was working, he had difficulty getting along with others, 
which was one of the reasons that he left his job.  Although 
he denied having been physically abusive, the veteran 
described three or four incidents during the night where he 
caught himself grabbing at his wife during sleep, and on one 
occasion, he admits to striking her.

On mental status examination, the veteran's affect was 
restricted, and his mood was frustrated, tense, depressed, 
and anxious.  He reported some symptoms of panic, but denied 
symptoms of mania.  The veteran reported intrusive 
recollections of combat events once or twice a week, 
distressing dreams related to combat two to three times a 
week, and occasional brief flashbacks.  He reported having 
become more detached and emotionally isolated in recent 
years, with a greatly foreshadowed sense of future because he 
never expected to make it back from Vietnam.  The veteran 
stated that he never sits with his back towards a door, and 
usually carries a firearm with him at all times.  The 
examiner noted that the veteran's speech was mildly disfluent 
with a very mild speech impediment, but was unsure whether 
this was due to his sinus problem or an actual speech 
problem.  The veteran's thought flow was organized and goal-
directed, and thought content was focused primarily on a 
foreboding future.  He was alert and fully oriented to 
person, place, and situation, and denied having 
hallucinations or suicidal or homicidal ideations.  The 
examiner opined that the veteran's subjective problems with 
concentration and memory were largely psychiatric.  The 
examiner diagnosed chronic PTSD, and assigned a GAF score of 
49.

The Board finds that the evidence of record supports an 
evaluation of 50 percent.  GAF scores are a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
Carpenter, 8 Vet. App. at 242.  The veteran's GAF scores of 
55 reflect some moderate symptoms or some moderate difficulty 
in social, occupational, or school functioning, but the 49 
and 50 scores reflect some serious symptoms or serious 
impairment in social, occupational, or school functioning.  
See DSM-IV at 46-47.  Although important in evaluating mental 
disorders, the Board must consider all of the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  See Carpenter, 8 Vet. App. at 242. 

The veteran reported nightmares, intrusive recollections of 
combat, and flashbacks, but denied hallucinations, and 
suicidal or homicidal ideations.  The veteran also reported 
depression, anxiety, poor concentration and memory, 
relationship problems, sleep disturbance, and lack of 
interest or motivation.  The medical evidence showed the 
veteran was oriented to time, person, and place, had 
organized and goal-oriented thought flow, a restricted 
affect, poor memory and concentration, and mildly disfluent 
speech with a mild speech impediment.  Although the veteran 
was no longer working, he reported difficulty getting along 
with co-workers at his previous job.  In addition, he has 
little social contact outside of one friend who he plays 
cards with, his mother who is in a nursing home, and his 
children.  A 50 percent evaluation is for assignment in this 
case.  Although the evidence showed that the veteran had fair 
judgment and the evidence did not demonstrate impairment of 
thinking, difficulty understanding complex commands, or more 
than weekly panic attacks, the resulting manifestations of 
the veteran's PTSD were restricted affect, disfluent speech, 
memory impairment, disturbances of motivation and mood, and 
difficulty maintaining effective relationships, both social 
and occupational.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Accordingly, an initial evaluation of 50 percent for 
PTSD is warranted.


However, an initial evaluation in excess of 50 percent for 
PTSD is not warranted.  The veteran has consistently denied 
suicidal and homicidal ideation; obsessional rituals which 
interfere with routine activities have not been shown; the 
veteran's speech has not been shown to be intermittently 
illogical, obscure, or irrelevant; and he does not have near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively.  
Impaired impulse control has not been shown.  Moreover, 
evidence of spatial disorientation and neglect of personal 
appearance and hygiene is not of record.  Finally, although 
the veteran has difficulty in establishing and maintaining 
relationships, the inability to do so has not been shown.  
Id.  In May 2005, the veteran reported that he occasionally 
stops by a gun shop to visit and play cards with a friend, 
visits his mother in a nursing home, and is close to his 
children, but is emotionally isolated from others.

Accordingly, the preponderance of the evidence supports an 
initial evaluation for PTSD of 50 percent, but no more.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation of 50 percent, but no more, for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


